DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-26 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the invention is a method for manufacturing a pre-impregnated fibrous material comprising a fibrous material made of continuous fibers and at least one thermoplastic polymer matrix, wherein said pre-impregnated fibrous material is made as a plurality of unidirectional parallel ribbons or sheets and in that said method comprises a homogeneous pre-impregnation step of said fibrous material in the form of N parallel strands by said at least one thermoplastic polymer matrix in the form of a powder in a tank, said pre-impregnation step being carried out in a dry manner in said tank,
said N parallel strands being divided into X groups consisting of Ni parallel strands in the direction of travel of the strands, ∑Ni = N and X ≤ N, X ranging from 2 to 200, each group of parallel strands running separately by means of X series consisting of Y starting pieces in the tank, with Y ≥ 3, and of which at least one of said Y starting pieces of each series is at least partially immersed in said powder, each group of strands running on the same number Y of starting pieces, the at least one thermoplastic polymer matrix is made from:
- the polymers and copolymers from the family of aliphatic, cycloaliphatic or semi- aromatic polyamides (PA) (also called polyphthalamides (PPA)),
- polyureas,
- polymers and copolymers from the family of acrylics,
- polymers and copolymers from the poly aryl ether ketone (PAEK) family like poly(ether ether ketone) (PEEK), or poly(aryl ether ketone ketones) (PAEKK) like poly(ether ketone ketone) (PEKK) or derivatives thereof,
- aromatic polyether-imides (PEI),
- polyarylsulfides,
- polyarylsulfides,
- polyolefins,
- polylactic acid (PLA),
- polyvinyl alcohol (PVA),
- fluorinated polymers,
and mixtures thereof.
said parallel strands being separated from one another in said tank with a spacing at least equal to the width of each strand, at least at said at least partially immersed starting piece,
said Y starting pieces of each series in the tank being offset in the direction of travel of the strands by a distance at least greater than the thickness of each strand,
the control of the amount of said at least one thermoplastic polymer matrix in said fibrous material being carried out by controlling the residence time of said N strands in the powder,
the residence time in the powder being the same for each of said strands,
said N strands optionally being joined together out of the powder.

Gaillard (WO 2018/115736), Colton (WO 92/20521) and Do (US 8640739) teach a method for manufacturing a pre-impregnated fibrous material comprising a fibrous material made of continuous fibers and at least one thermoplastic polymer matrix, wherein said pre-impregnated fibrous material is made as a plurality of unidirectional parallel ribbons or sheets and in that said method comprises a homogeneous pre-impregnation step of said fibrous material in the form of N parallel strands by said at least one thermoplastic polymer matrix in the form of a powder in a tank, said pre-impregnation step being carried out in a dry manner in said tank, the at least one thermoplastic polymer matrix is made from: the polymers and copolymers from the family of aliphatic, cycloaliphatic or semi- aromatic polyamides (PA) (also called polyphthalamides (PPA)), polyureas, polymers and copolymers from the family of acrylics, polymers and copolymers from the poly aryl ether ketone (PAEK) family like poly(ether ether ketone) (PEEK), or poly(aryl ether ketone ketones) (PAEKK) like poly(ether ketone ketone) (PEKK) or derivatives thereof, aromatic polyether-imides (PEI), polyarylsulfides, polyarylsulfides, polyolefins, polylactic acid (PLA), polyvinyl alcohol (PVA), fluorinated polymers, and mixtures thereof. The references do not teach said N parallel strands being divided into X groups consisting of Ni parallel strands in the direction of travel of the strands, ∑Ni = N and X ≤ N, X ranging from 2 to 200, each group of parallel strands running separately by means of X series consisting of Y starting pieces in the tank, with Y ≥ 3, and of which at least one of said Y starting pieces of each series is at least partially immersed in said powder, each group of strands running on the same number Y of starting pieces, said parallel strands being separated from one another in said tank with a spacing at least equal to the width of each strand, at least at said at least partially immersed starting piece, said Y starting pieces of each series in the tank being offset in the direction of travel of the strands by a distance at least greater than the thickness of each strand, the control of the amount of said at least one thermoplastic polymer matrix in said fibrous material being carried out by controlling the residence time of said N strands in the powder, the residence time in the powder being the same for each of said strands, said N strands optionally being joined together out of the powder. It would not have been obvious to one of ordinary skill in the art to find the input process and data of the application as this is a precise method that would not be found through routine experimentation. This alignment avoids misalignment of the fibers thus greatly increasing the efficiency of the process. The inventors have therefore unexpectedly found that the division of the strands into several groups of individualized parallel strands, each group of individualized parallel strands running over a system of series of starting pieces, the number of series of starting pieces corresponding to the number of groups of strands, with a single group running over a single series of starting pieces and the different groups being interpenetrated with each other, while controlling the residence time, allowed homogeneous pre-impregnation and made it possible, in a second step after melting the powder, to obtain strands impregnated to the core with a low porosity level and controlled in each strand without the need to increase the width of the tank comprising the impregnation powder. In other words, the inventors have found that the division of the strands into several groups of parallel strands, while generating a sufficient space between each fiber strand belonging to a given group, the different groups being interpenetrated with each other, made it possible not to disturb the fluidization of the powder and therefore to ensure that each of the strands does not undergo the influence of its closest neighbors, while controlling the residence time in the powder of each strand and therefore making it possible for the powder content to be constant from one strand to another.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW HOOVER whose telephone number is (571)270-7663. The examiner can normally be reached Monday - Thursday 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571 270 7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW HOOVER/Examiner, Art Unit 1748                                                                                                                                                                                                        /JACOB T MINSKEY/Primary Examiner, Art Unit 1748